DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madrid et al. 2012/0209375 in view of Lane et al. 2011/0319989. 
  
Noting figures 55A-55B Madrid discloses the invention as claimed comprising:

    PNG
    media_image1.png
    479
    349
    media_image1.png
    Greyscale


A method of implanting a prosthetic heart valve within a patient, the method comprising: inserting a distal end portion of a delivery apparatus (see [0027]) and a prosthetic heart valve (1044) into the patient, wherein the distal end portion of the delivery apparatus comprises a balloon-assembly (1060) including plurality of differently-sized balloons ([0233] states that the balloons may be of varying sizes) and wherein the prosthetic heart valve is mounted on the balloon assembly in a crimped state (see [0110] which states that the prosthetic valve is in a crimped state); advancing the distal end portion of the delivery apparatus and the prosthetic heart valve to a deployment location within the heart of the patient (this is considered to be the aortic 

arch); and inflating the plurality of differently-sized balloons (see [0222] which discloses inflation of the balloons).  Madrid et al. further discloses that one or more lumen can extend the length of the catheter shaft 1064 to deliver fluid to balloon members 1062 (see [0231]).
However Madrid et al. does not specify that the prosthetic the shape of the heart valve or that the valve is expanded from the crimped state to a radially expanded state having a non-cylindrical shape.
	Lane et al. teaches a balloon expandable prosthetic heart valve (see figure 8A and element 800) that expands from a crimped shape to a non-cylindrical shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Madrid et al. and utilize the prosthetic valve of Lane et al. which expands to a non-cylindrical shape because Lane et al. does not limit which shape of valve may be utilized and both are balloon expandable implants.  It is further obvious that the balloon will be deflated and retracted from the body because the surgeon would not want to leave the balloon inflated once the procedure is finished (see [0024]) of Lane et al which discloses that inflation of a balloon structure.


Allowable Subject Matter
Claims 3-6, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 15-18 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 17, 2021